Broyles, C. J.
The bill of exceptions in this case was filed in the office of the clerk of the trial court on October 22, 1927, and should have been transmitted to the October term, 1927, of this court, but was not transmitted until July 3, 1928, upon which date it was filed in the • office of the clerk of this court. The bill of exceptions having reached this court after the close of the term to which it was returnable, the writ of error must be dismissed. Atkins National Bank v. Harmon, 19 Ga. App. 657 (91 S. E. 1051).

Writ of error dismissed.


Luke and Bloodioorth, JJ., concur.